PER CURIAM.
This appeal questions the correctness of a summary final judgment rendered in favor of appellee in an action for breach of an aircraft insurance contract.
The sole question presented in this appeal is whether the trial court erred in granting appellee’s motion for summary judgment and ruling as a matter of law that appellant insurance company’s notice of cancellation was ineffectual to cancel the insured risk.
From our examination of the record on appeal, we are convinced that it conclusively establishes the absence of any genuine triable issue of material fact and that appellee was entitled to judgment as a matter of law. Therefore the judgment appealed is affirmed. Graves v. Iowa Mutual Insurance Company, 132 So.2d 393 (Fla.1961).
Affirmed.